DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation(s): “an inwardly radially extending projection” [Claim 9] (fig 4 of instant application illustrates radial projection 36 extends radially outwardly from the second coupling portion 32); must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claim 9 is objected to because of the following informalities: “an inwardly radially extending projection” should read --an outwardly extending radial projection-- (lines 12-13 make reference to “the radial projection” and thus line 6 should be amended to conform to the manner in which the radial projection is subsequently referred to; fig 4 of instant application prescribes the reference character 36 to the “radial projection” and thus it is suggested to refer to the “radial projection” within Claim 9 to conform to the specification; fig 4 of instant application illustrates that the radial projection 36 extends radially outwardly from the second coupling portion 32).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huck (US 2018/0180129, cited in PTO-892 dated 9/28/2021).
Re 1, Huck discloses: a force input member (fig 7) {for a brake actuating device of a vehicle brake system}, having: a first portion (106/102b) {that can be connected to the brake actuating device} and includes a first coupling portion (106), a second portion (102a/104) {that can be connected to a brake pedal} and includes a second coupling 
Re 3, Huck discloses: wherein the coupling device has at least one housing part (116).
Re 4, Huck discloses: wherein the coupling device has at least one return spring (112).
Re 6, Huck discloses: wherein the first coupling portion (106) has at least one radial projection and/or one guide projection projecting in the axial direction (108 is axial projection from 106).
Re 7, Huck discloses: wherein the second coupling portion has at least one radial projection (104 projects radially outwardly from 118; 110 extends radially outwardly from 118).
Re 8, Huck discloses: wherein the second coupling portion at least partially accommodates the guide projection on the first coupling portion (118/104 accommodates 108 within 120/104).
structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, the preamble of Claim 1 sets forth a force input member that is for use with a vehicle brake system (which is not illustrated in the drawings). While the body of Claim 1 makes reference to the brake actuating device, Claim 1 uses the language “that can be connected” which describes a capability of the device instead of defining what the device actually is. Huck discloses all of the structural limitations drawn to the force input member itself and thus reads on Claim 1.
Re the functional limitations denoted by “[]” above, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case, Huck discloses an identical, or substantially identical, device in comparison to the device claimed and thus Huck anticipates the claimed structure. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Therefore, the claimed functions are presumed to be inherent to ---Huck.  See MPEP 2112.01(I) and 2114.  
Claim(s) 9, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon (US 9,586,457).
Re 9, Jeon discloses: a force input member (fig 19) {for a brake actuating device of a vehicle brake system}, having: a first portion (910) {that can be connected to the brake actuating device} and includes a first coupling portion (portion excluding 910E, including 911), a second portion (920) {that can be connected to a brake pedal} and includes a second coupling portion (portion excluding 920E, including 923/921) having an inwardly radially extending projection (921 of Jeon corresponds to 36 of fig 4 of instant application), and a coupling device for coupling the first portion and the second portion to one another and is designed [to permit a relative axial movement between the first portion and the second portion in the case of a force acting on the force input element which is greater than or equal to a predetermined release force], wherein the coupling device includes a housing part (930) extending around the first and second coupling portions (930 extends around 910/920) and a return spring (940/943; column 21, lines 59 discloses 940/943 is rubber and thus has elastic properties of spring) supported on the radial projection (921) of the second coupling portion and the housing part (fig 19 illustrates 940 disposed between 921 and 930).
Re 13, Jeon discloses: a force input member (fig 19) {for a brake actuating device of a vehicle brake system}, having: a first portion (910/910E) {that can be connected to the brake actuating device} and includes a first coupling portion (portion excluding 910E, including 911), a second portion (920/920E) {that can be connected to a brake pedal} and includes a second coupling portion (portion excluding 920E, including 923/921), and a coupling device for coupling the first portion and the second portion to one another and is designed [to permit a relative axial movement between the first portion and the second portion in the case of a force acting on the force input 
Re the intended use limitations denoted by “{}” above, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, the preamble of Claims 9/13 set forth a force input member that is for use with a vehicle brake system (which is not illustrated in the drawings). While the body of Claims 9/13 make reference to the brake actuating device, Claims 9/13 use the language “that can be connected” which describes a capability of the device instead of defining what the device actually is. Jeon discloses all of the structural limitations drawn to the force input member itself and thus reads on Claims 9/13.
Re the functional limitations denoted by “[]” above, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case, Jeon discloses an identical, or substantially identical, device in comparison to the device claimed and thus Jeon claimed structure. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Therefore, the claimed functions are presumed to be inherent to Jeon.  See MPEP 2112.01(I) and 2114.  
Claim(s) 1, 6-8, 13-14, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Georges (FR 2,677,723).
Re 1, Georges discloses: a force input member (figs 4-5) {for a brake actuating device of a vehicle brake system}, having: a first portion (2/6) {that can be connected to the brake actuating device} and includes a first coupling portion (6), a second portion (3/8) {that can be connected to a brake pedal} and includes a second coupling portion (8), and a coupling device for coupling the first portion and the second portion to one another and is designed [to permit a relative axial movement between the first portion and the second portion in the case of a force acting on the force input element which is greater than or equal to a predetermined release force], wherein the at least one coupling device includes a guide bush (4a/4b) provided radially between the first and second coupling portions (4a/4b disposed radially between 6 and 8) and axially movable with one of the first and second coupling portions relative to the other of the first and second portions (4a/4b attached to 8 and thus movable with 8).
Re 6, Georges discloses: wherein the first coupling portion (6) has at least one radial projection and/or one guide projection projecting in the axial direction (6 is element projecting axially from 2/6a and is thus a “guide projection projecting in axial direction”).
Re 7, Georges discloses: wherein the second coupling portion has at least one radial projection (shown below as RP, or 10 within fig 5).

    PNG
    media_image1.png
    283
    521
    media_image1.png
    Greyscale

Re 8, Georges discloses: wherein the second coupling portion (8) at least partially accommodates the guide projection on the first coupling portion (6 is disposed within 8).
Re 13, Georges discloses: a force input member (figs 4-5) {for a brake actuating device of a vehicle brake system}, having: a first portion (2/6) {that can be connected to the brake actuating device} and includes a first coupling portion (6), a second portion (3/8) {that can be connected to a brake pedal} and includes a second coupling portion (8), and a coupling device for coupling the first portion and the second portion to one another and is designed [to permit a relative axial movement between the first portion and the second portion in the case of a force acting on the force input element which is greater than or equal to a predetermined release force], wherein the coupling device includes an elastic ring (7; translation, page 2, line 14 describes 7 as made from an elastomer) element that [prevents relative movement between the first and second 
Re 14, Georges discloses: wherein the elastic ring element (7) is in contact with the first coupling portion (6, figs 4-5 illustrate 7 contacts 6) and a guide bush (4a/4b is in contact with 7 and within 8) within the second coupling portion.
Re 16, Georges discloses: wherein the elastic ring element is radially compressed (translation, page 4, lines 6-7 and lines 9-10 describe placing 7 under compression) to [permit relative movement between the first and second portions when the predetermined release force is exceeded].
Re the intended use limitations denoted by “{}” above, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, the preamble of Claims 1/13 set forth a force input member that is for use with a vehicle brake system (which is not illustrated in the drawings). While the body of Claims 1/13 make reference to the brake actuating device, Claims 1/13 use the language “that can be connected” which describes a capability of the device instead of defining what the device actually is. Georges discloses all of the structural limitations drawn to the force input member itself and thus reads on Claims 1/13.
Re the functional limitations denoted by “[]” above, where the claimed and prior art products are identical or substantially identical in structure or composition, or are prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case, Georges discloses an identical, or substantially identical, device in comparison to the device claimed and thus Georges anticipates the claimed structure. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Therefore, the claimed functions are presumed to be inherent to Georges.  See MPEP 2112.01(I) and 2114.
Claim(s) 10, 12, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dreischarf (US 2003/0200863, cited in PTO-892 dated 9/28/2021).
Re 10, Dreischarf discloses: a force input member (figs 1-3) {for a brake actuating device of a vehicle brake system}, having: a first portion (18) that can be connected to the brake actuating device (12), a second portion (20) that can be connected to a brake pedal (14), and a coupling device for coupling the first portion and the second portion to one another and is designed [to permit a relative axial movement between the first portion and the second portion in the case of a force acting on the force input element which is greater than or equal to a predetermined release force], wherein the coupling device includes a magnet (paragraph [0015] describes 24 as a solenoid which paragraph [0022] describes as generating electromagnetic field that acts on 48; as 24 generates a magnetic field to move 48 it is a magnet, and 48 must also be a magnet in order to be acted upon by 24) that [prevents relative movement between the first and second portions before the predetermined release force is exceeded and 
Re 12, Dreischarf discloses: wherein the coupling device couples a first coupling portion (32) of the first portion to a second coupling portion (portion excluding 36 and defining chamber 38) of the second portion and the magnet is provided on the second coupling portion (see fig 2, solenoid assembly disposed on shaft portion of 20 with 48 disposed directly on shaft portion of 20).
Re 17, Dreischarf discloses: wherein the magnet is connected to and movable with the second portion (see figs 2 and 3, fig 3 illustrates relative movement between 18 and 20 with solenoid assembly moving with 20) and magnetically coupled (solenoid assembly 24 interacts with 42/44 to prevent relative movement between 18 and 20) to the first portion to prevent relative movement between the first and second portions until the predetermined release force is exceeded.
Re 18, Dreischarf discloses: wherein the magnet is a permanent magnet (48 must have magnetic properties in order to be acted upon by electromagnetic field created by 24, see paragraph [0022]).
Re the functional limitations denoted by “[]” above, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case, Dreischarf discloses an identical, or substantially identical, device in comparison to the device claimed and thus Dreischarf anticipates the claimed structure. When the structure recited in the reference is .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Georges (FR 2,677,723), as applied to Claim 14, in view of Vriend (US 3,574,293).
Re 15, Georges discloses the limitations of Claim 14 (see rejection above).
Georges does not disclose: wherein the elastic ring element engages at least partially in corresponding recesses in the first coupling portion and the guide bush.
Vriend teaches: wherein the elastic ring element (44) engages at least partially in corresponding recesses (defined by serrations 45/45a) in a first coupling portion (20) and a guide bush (22).
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Georges with: wherein the elastic ring element engages at least partially in corresponding recesses in the first coupling portion and the guide bush; as taught by Vriend, for the purpose of increasing the surface area (by changing the surface area from a straight line to the irregular line created by the serrations) over which the elastic .
Response to Arguments
The claim amendments filed 12/22/2021 substantially broaden the scope of the claims, in particular Claims 1, 9, 10, and 13. The broadened scope of the claims causes prior art (specifically Huck -- US 2018/0180129, Jeon -- US 9,586,457, and Georges -- FR 2,677,723) to read on some of the newly amended claims (in particular Claims 1, 9, 13, and the claims dependent therefrom). Accordingly, Applicant’s arguments related to Dreischarf and Claims 1, 9, and 13 are rendered moot.
Applicant's remaining arguments filed 12/22/2021 have been fully considered but they are not persuasive.
Re 10, Applicant argues that there is no indication that the collapsible push rod (16) of Dreischarf includes a magnet as required by Claim 10.
In response to Applicant’s arguments, paragraph [0022] of Dreischarf discloses that element (24) is a solenoid that generates an electromagnetic field that acts on element (48). In order for element (48) to be acted on by the electromagnetic field, it must be a magnet. Therefore, Applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656